Citation Nr: 0830846	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-01 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver




INTRODUCTION

The veteran served in the Philippine Guerilla and Combination 
Service from August 1943 to March 1946.  He died in February 
1996 and his surviving spouse is the appellant in this 
matter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the veteran's death.  The appellant 
testified a video-conference hearing before the undersigned 
Acting Veterans Law Judge in October 2007.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1996, due to 
cerebrovascular accident, probably cerebral thrombosis.  

2.  At the time of the veteran's death, he did not have any 
service-connected disabilities.    

3.  The cerebrovascular accident that caused the veteran's 
death did not manifest during his military service or for 
many years thereafter and has not been linked by competent 
medical evidence to service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R.      §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The May 2006 VCAA letter 
effectively notified the appellant of the evidence needed to 
substantiate her claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the letter implicitly notified the appellant of the need to 
submit any pertinent evidence in her possession.  She was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that she 
may have.

Further, the May 2006 letter was sent to the appellant prior 
to the July 2006 rating decision from which this appeal 
originates.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no 


useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Although the present appeal involves an issue of 
service connection for the veteran's cause of death, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  Here, the appellant was sent a 
Dingess/Hartman letter in September 2007.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.               § 3.159(c).  This 
duty has been met in this case, as the RO has obtained all 
existing medical records identified by the appellant.  38 
U.S.C.A. § 5103A(c); 38 C.F.R.      § 3.159(c)(2), (3).  As 
to any duty to provide a medical opinion on the cause of the 
veteran's death or whether it was linked to service, the 
Board notes that the record clearly shows that the veteran 
died of cerebrovascular accident, probably cerebral 
thrombosis.  There is no indication of this disorder until 
decades after service or any competent evidence that suggests 
a link between the veteran's fatal disorder and service.  
Hence, under these circumstances, there is no duty to obtain 
a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R.             § 3.159(c)(4).


II.  Service Connection for the Cause of Veteran's Death

The law provides Dependency and Indemnity Compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one that was incurred in or aggravated by 
active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Certain conditions, including brain hemorrhage, 
are chronic per se and therefore will be presumed to have 
been incurred in service if manifested to a compensable 
degree of at least 10 percent within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R.      
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id. 

It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).



To establish her entitlement to cause-of-death benefits, the 
appellant must somehow link the veteran's death to his 
military service.  Cf. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  As a lay person, she does not have the necessary 
medical training and/or expertise to establish this link, 
herself.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

At her video-conference hearing, the appellant testified that 
service connection for the veteran's cause of death is 
warranted because he suffered from chronic arthritis that 
began in service and suffered a stroke in 1970 while serving 
in the Philippine Army.  Unfortunately, no medical evidence 
supports the appellant's claim.  

The most probative evidence is a Certificate of Death from 
the Republic of the Philippines which shows the veteran died 
in February 1996 due to cerebrovascular accident, probably 
cerebral thrombosis.  Chronic arthritis, however, was not 
listed as an immediate, antecedent, or underlying cause of 
his death.   

In a letter dated March 2006, a private physician stated that 
she treated the veteran from December 1995 to February 1996, 
when he presented with sudden weakness and slurred speech.  
History revealed that the veteran had had previous strokes, 
was a chronic hypertensive with no regular intake of 
medication, and suffered from chronic arthritis.  The doctor 
then opined that the veteran had suffered another stroke.  
The veteran refused hospitalization and was instead treated 
with intravenous fluids and oral medications.  The doctor was 
summoned on February [redacted], 1996, when the veteran stopped 
breathing.  She found that cerebrovascular accident (stroke), 
probably cerebral thrombosis, was the cause of death.  These 
records, therefore, also provide highly probative evidence 
against the appellant's claim.

After a thorough review of the evidence, the Board finds that 
service connection is not warranted here.  A veteran's death 
is considered service connected when the evidence establishes 
that the primary or contributory cause of death was due to a 
disability incurred during active service.  The evidence 
demonstrates that at the time 


of his death the veteran was not service connected for any 
disability.  And there is no evidence that the veteran's 
stroke had its origins in service.   

The Board acknowledges the appellant's assertions regarding 
the cause of her husband's cerebrovascular accident.  
Unfortunately, as a lay person, she is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Likewise, the 
appellant's is not competent to render a medical opinion as 
to the cause of the veteran's death.

Given the absence of competent medical evidence linking the 
veteran's death to his active service, the Board finds that 
the cause of the veteran's death was not due to a service-
connected disability or to his active service.  As such the 
preponderance of the evidence is against the appellant's 
claim.  The Board is sympathetic to the appellant's loss of 
her husband but may not go beyond the factual evidence 
presented in this claim to provide a favorable determination.  
Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
DOUGLAS E. MASSEY 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


